Citation Nr: 0939066	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  07-14 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a blood platelet 
condition, also characterized as thrombocytopenia.

3.  Entitlement to service connection for acid reflux.

4.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for chronic tonsillitis, claimed as soreness of 
the tonsils.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from July 1952 to July 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that denied the Veteran's above stated 
claims of entitlement.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Hypertension is not shown to be causally or etiologically 
related to any disease, injury, or incident in service, nor 
did it manifest within one year of the Veteran's discharge 
from service.

2.  Thrombocytopenia is a laboratory finding and not a 
disability; a disability characterized by thrombocytopenia is 
not shown to be causally or etiologically related to any 
disease, injury, or incident in service, nor did it manifest 
within one year of the Veteran's discharge from service.

3.  Acid reflux is not shown to be causally or etiologically 
related to any disease, injury, or incident in service, and 
no gastrointestinal disability such as a peptic ulcer 
manifested within one year of the Veteran's discharge from 
service.

4.  In a final decision dated in September 1954, the RO 
denied entitlement to service connection for chronic 
tonsillitis.

5.  The evidence received since the September 1954 RO 
decision does not relate to an unestablished fact necessary 
to substantiate the claim of entitlement to chronic 
tonsillitis.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by the 
Veteran's active duty military service and may not be 
presumed to have been incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1110, 1112  (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  A disability characterized by thrombocytopenia was not 
incurred in or aggravated by the Veteran's active duty 
military service and may not be presumed to have been 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 
1110, 1112 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).

3.  A gastrointestinal disability was not incurred in or 
aggravated by the Veteran's active duty military service and 
may not be presumed to have been incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

4.  The September 1954 decision of the RO, which denied 
service connection for chronic tonsillitis, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 20.302, 
20.1103 (2008).  

5.  The evidence received since the September 1954 RO 
decision, which denied service connection for chronic 
tonsillitis, is not new and material and the claim for 
service connection for chronic tonsillitis is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b) (1).

Under Kent v. Nicholson, 20 Vet. App. 1 (2006), the Veteran 
must be apprised as to the requirements both as to the 
underlying service connection claim and as to the definitions 
of new and material evidence.  Kent further requires that the 
notice inform the Veteran as to the basis for the prior final 
denial and as to what evidence would be necessary to 
substantiate the claim.  

Here, the duty to notify was satisfied by way of a letter 
sent to the Veteran prior to the initial rating decision in 
November 2005.  This document informed the Veteran of what 
evidence was needed to establish the benefits sought, of what 
VA would do or had done, and of what evidence the Veteran 
should provide.  Therefore, the Board finds that any notice 
errors did not affect the essential fairness of this 
adjudication, and that it is not prejudicial to the Veteran 
for the Board to proceed to finally decide this appeal.  The 
Veteran was also specifically informed of the law as it 
pertains to disability evaluations and effective dates by 
these documents.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The VA has also done everything reasonably possible to assist 
the Veteran with respect to his claim for benefits, such as 
obtaining VA and private medical records.  There is no duty 
to provide an etiological opinion based on the lack of 
evidence with respect to 38 C.F.R. § 3.159(c)(4)(B) and (C) 
(2008).  Moreover, an examination and opinion is not required 
when a claim is not reopened.  38 C.F.R. § 3.159(c) (2008).  
Consequently, the Board finds that the duty to notify and 
assist has been satisfied.


Service connection claims.

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred during active service or, if pre-existing active 
service, was aggravated therein.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(b).  

To prevail on the issue of service connection, there must be 
medical evidence of (1) a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  Hickson 
v. West, 12 Vet. App. 247 (1999).

Where a Veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, such as hypertension and peptic ulcer 
disease, to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred or aggravated in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  

In this regard, the Veteran does have a current diagnosis of 
hypertension, and was previously diagnosed with peptic ulcer 
disease.  Therefore, the Board has considered whether 
presumptive service connection for such chronic diseases is 
warranted.  However, the record fails to show that the 
Veteran manifested either disease to a degree of 10 percent 
within the one year following his service discharge in July 
1954.  As such, presumptive service connection is not 
warranted for hypertension or peptic ulcer disease.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

The Board further finds that, when taking into account all 
relevant evidence, service connection is not warranted for 
hypertension on a direct basis.  In this regard, while the 
Veteran does have a current diagnosis of hypertension, the 
Board finds no medical evidence of record which links this 
current diagnosis to service in any way.  While the Veteran 
has stated that he believes he had hypertension symptoms in 
service, specifically dizziness, the Veteran's service 
treatment records contain no diagnosis of hypertension, and 
his blood pressure as noted on his separation examination of 
July 1954 was 120/70, a normal finding.  There is no medical 
evidence dated any earlier than 2000, 46 years after the 
Veteran's separation, showing a diagnosis of hypertension, 
and those records indicate that the Veteran has been 
hypertensive only for the past two years.  Further, no 
medical evidence has been presented which links this recent 
diagnosis of hypertension to the Veteran's remote period of 
service.  With no evidence having been presented to indicate 
that the Veteran was diagnosed with hypertension in service, 
or for many years after service, and with no medical evidence 
having been presented which links the Veteran's current 
diagnosis of hypertension to service, the Board finds that 
the preponderance of the medical evidence of record is 
against a finding that the Veteran's hypertension is related 
to service.

Again taking into account all relevant evidence, the Board 
finds that service connection is not warranted for a blood 
platelet condition, also characterized as thrombocytopenia.  
Initially, the Board points out that thrombocytopenia, which 
means the presence of relatively few platelets in the blood, 
is a laboratory finding and not a disability for VA purposes.  
See 61 Fed. Reg. 20440, 20445 (May 7, 1996).  The Veteran did 
have his spleen removed for possible treatment of this 
finding, in 1992, but continues to have a finding of 
idiopathic thrombocytopenia.  Thus, the Board finds that this 
condition is a laboratory finding and not a disability for VA 
purposes.  However, even if the Board were to consider this 
finding a manifestation of a disability, there is no medical 
evidence of record showing that the Veteran has a disability 
manifested by thrombocytopenia which is related to service.  
While the Veteran has claimed that he started to have 
problems with his blood in service, particularly problems 
with excessive bleeding, the Veteran's service medical 
records, including his July 1954 report of separation 
examination, show no complaints of, or treatment for, any 
disability related to thrombocytopenia.  The evidence does 
not show a finding of thrombocytopenia until approximately 
1992, 38 years after his separation from service, when he had 
a splenectomy for this condition.  A July 2006 examiner 
specifically attributes the Veteran's splenectomy to his low 
platelet count, however, neither that examiner, nor any other 
medical professional of record, has indicated that the 
Veteran's thrombocytopenia or splenectomy was related to 
service in any way.  With no evidence having been presented 
to indicate that the Veteran was diagnosed with a disability 
manifested by thrombocytopenia in service, or for many years 
after service, and with no medical evidence having been 
presented which links the Veteran's current thrombocytopenia 
to service, and with no evidence having been presented to 
indicate that the Veteran's thrombocytopenia is related to 
any specific disability, the Board finds that the 
preponderance of the medical evidence of record is against a 
finding that the Veteran's thrombocytopenia is related to 
service.

Finally, taking into account all relevant evidence, the Board 
finds that service connection for acid reflux is not 
warranted.  While the Veteran has reported that he feels this 
condition started in service, and he had to be very careful 
what he ate in service, and used antacids frequently in 
service, the Veteran's service treatment records, to include 
his July 1954 report of separation examination, show no 
complaints of, or treatment for, any gastrointestinal 
disability.  Subsequent to service, there is no evidence of 
treatment for any gastrointestinal disability until 1992, 38 
years after the Veteran's separation from service, when he 
was noted to have an upper GI hemorrhage from peptic ulcer 
disease.  Since that time, the Veteran has had several 
additional gastrointestinal diagnosis, such as acid reflux, a 
hiatal hernia, and a distal esophageal obstruction, however, 
no medical evidence has been presented linking any of these 
disabilities to service.  With no evidence having been 
presented to indicate that the Veteran was diagnosed with any 
gastrointestinal disability in service, or for many years 
after service, and with no medical evidence having been 
presented which links any of the Veteran's current 
gastrointestinal disabilities to service, the Board finds 
that the preponderance of the medical evidence of record is 
against a finding that any of the Veteran's current 
gastrointestinal disabilities are related to service.

As the preponderance of the evidence is against these claims, 
the benefit-of-the-doubt doctrine does not apply, and they 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App 49, 55-57 (1990).


Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a disability characterized by soreness of the 
tonsils.

Historically, the Board notes that this claim was denied by a 
September 1954 RO decision.  This claim was denied at that 
time because, while the Veteran reported soreness of the 
tonsils, and had been seen in service for a sore throat, the 
Veteran's separation examination was normal, and no evidence 
had been presented to show that the Veteran had a chronic 
tonsil disability related to service.  As the Veteran did not 
perfect an appeal of this decision, it is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 3.104, 20.302, 20.1103 
(2008).  

Since this decision is final, the Veteran's current claim of 
service connection may be considered on the merits only if 
new and material evidence has been received since the time of 
the prior adjudication.  See 38 U.S.C.A. §§ 5108, 7104 (West 
2002); 38 C.F.R. § 3.156; Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, when by itself or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).  In determining whether evidence is 
new and material, the credibility of the new evidence is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

Taking into account all relevant evidence, the Board finds 
that new and material evidence has not been submitted 
sufficient to reopen the Veteran's claim.  Specifically, the 
Veteran was denied service connection for this condition 
previously, because, while he reported problems with a 
scratchy throat, the Veteran was found to have no chronic 
disability related to his tonsils.  The newly submitted 
evidence only shows that the Veteran has continued to report 
occasional throat discomfort, such as an August 2003 report 
of private treatment in which the Veteran reported problems 
with clearing his throat and choking when eating, but does 
not show any chronic tonsil disability related to service.

As service connection for this disability was previously 
denied because there was no medical evidence of a chronic 
tonsil disability, and as no new medical evidence has been 
submitted showing the existence of a chronic tonsil 
disability, the Board finds that new and material evidence 
has not been submitted sufficient to reopen the Veteran's 
claim of entitlement to service connection for a disability 
characterized by soreness of the tonsils.



	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a blood platelet 
condition, also characterized as thrombocytopenia, is denied.

Entitlement to service connection for acid reflux is denied

New and material evidence not having been submitted, the 
Veteran's application to reopen a claim of entitlement to 
service connection for a disability characterized by soreness 
of the tonsils is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


